PD-1636-14
                                                                           COURT OF CRIMINAL APPEALS
                                                                                           AUSTIN, TEXAS
                                                                         Transmitted 3/23/2015 4:04:59 PM
                                                                           Accepted 3/25/2015 1:56:44 PM
                                         No. PD-1636-14                                     ABELACOSTA
                                                                                                    CLERK



                                 3ht tfje Court of
                     Criminal appeal* of 3£exa£                                     ^
                                                                                   *7


         FILED IN                      Walter Demond,
COURT OF CRIMINAL APPEALS                                  Petitioner,

       March 25, 2015                           v.


   ABEL ACOSTA, CLERK                 The State of Texas,
                                                       Respondent.


                          Unopposed Motion To Extend Time For
                               Filing Motion For Rehearing



             In accordance with Tex. R. App. P. 10.5(b) and 79.6, Petitioner Walter

       Demond respectfully requests a 30-day extension of time to file a Motion for

       Rehearing. The State does not oppose this motion.

             1.     The Texas Court of Criminal Appeals refused Mr. Demond's Petition

       for Discretionary Review on March 18, 2015. Consequently, pursuant to Tex. R.

       App. P. 79.1, the deadline for filing a Motion for Rehearing is April 2, 2015.

             2.     Mr. Demond respectfully requests a 30-day extension for filing a

       Motion for Rehearing, which would result in a new deadline of May 4, 2015. Mr.

       Demond has not previously requested an extension regarding this Motion.
      3.     The extension is necessary due to several scheduling conflicts in other

matters involving lead counsel for Mr. Demond. Lead counsel had and has various

time-sensitive obligations and briefing deadlines in multiple other matters,

including: Fisher v. University of Texas at Austin, No. 14-981 (U.S.); Williams v.

Texas Taxpayer & Student Fairness Coalition, No. 14-0776 (Tex.); Ex parte Perry,

No. 03-15-00063-CR (Tex. App.—Austin); TXU Portfolio Management Co. v.

FPL Energy, LLC, No. 05-08-01584-CV (Tex. App.—Dallas); United States ex

rel. Harman v. Trinity Industries, Inc., No. 15-40337 (5th Cir.); Trinity Industries,

Inc. v. The Center for Auto Safety, No. 14-0995 (5th Cir.); United States ex rel.

Harman v. Trinity Industries, Inc., No. 2:12-CV-00089 (E.D. Tex.); United States

ex rel. Heath v. Wisconsin Bell, Inc., No. 08-CV-00724 (E.D. Wis.); National

Association of African-American Owned Media v. AT&T Inc., No. 14-CV-09256

(CD. Cal.); and a confidential constitutional lawsuit for which lead counsel's role

is not yet public.

      4.      Counsel requests the extension to evaluate whether, pursuant to Tex.

R. App. P. 79.2(c), substantial intervening circumstances or other significant

circumstances justify a Motion for Rehearing in this matter. In the event counsel

determines that such circumstances exist, the extension is necessary to prepare a

Motion for Rehearing that is comprehensive, concise, and helpful to the Court.

       5.     The State does not oppose this motion.
      6.    For these reasons, Mr. Demond respectfully requests a 30-day

extension for filing a Motion for Rehearing, which would result in a new deadline

ofMay4,2015.



DATED: March 23, 2014              Respectfully submitted,



                                    Isi James C Ho
                                   James C. Ho
                                   State Bar No. 24052766
                                   Prerak Shah
                                   State Bar No. 24075053
                                   Gibson, Dunn & Crutcher LLP
                                   2100 McKinney Avenue, Suite 1100
                                   Dallas, TX 75201-6912
                                    Tel.: (214)698-3264
                                    Fax: (214)571-2917
                                   jho@gibsondunn. com
                                   pshah@gibsondunn. com

                                   Counsel for Petitioner
                          Certificate of Conference


      I certify that I have conferred with Dustin Howell, counsel for Respondent

State of Texas, who confirmed that Respondent is not opposed to the relief sought

by this motion.

      Dustin Howell
      Assistant Solicitor General
      Office of the Attorney General
      P.O. Box 12548 (MC 059)
      Austin, Texas 78711-2548

      Counselfor the State of Texas




                                       Is/ James C. Ho
                                       James C. Ho
                              Certificate of Service


      I certify that on March 23, 2015, a true and correct copy of this motion was

served on the following counsel of record via electronic mail:

      Dustin Howell
      Assistant Solicitor General
      Office of the Attorney General
      P.O. Box 12548 (MC 059)
      Austin, Texas 78711-2548
      dustin.howell@texasattorneygeneral.gov

      Counsel for the State of Texas




                                       Isi James C Ho
                                       James C. Ho